Case 1:16-cr-10320-GAO Document 667 Filed 09/13/19 Page 1 of 6

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Attachment (Page 1) — Statement of Reasons

DEFENDANT: BRUCE REISMAN
CASE NUMBER: 1:16-CR-10320-GAO
DISTRICT: Massachusetts

STATEMENT OF REASONS
(Not for Public Disclosure)
Sections I, H, II, IV, and VII of the Statement of Reasons form must be completed in all felony and Class A misdemeanor cases.

I. COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

A. YJ The court adopts the presentence investigation report without change.

B. © The court adopts the presentence investigation report with the following changes. (Use Section Vill if necessary)
(Check all that apply and specify court determination, findings, or comments, referencing paragraph numbers in the presentence report.)

1. © Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to base offense level, or specific offense characteristics)

2. Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to victim-related adjustments, rale in the offense, obstruction of justice, multiple counts, or
acceptance of responsibility)

3. Chapter Four of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to criminal history category or scores, career offender status, or criminal livelihood determinations)

4. O Additional Comments or Findings: finctude comments or factual findings concerning any information in the presentence report,
including information that the Federal Bureau of Prisons may rely on when it makes inmate classification, designation, or programming
decisions; any other rulings on disputed portions of the presentence investigation report; identification of those portions of the report in dispute
but for which a court determination is unnecessary because the matter will not affect sentencing or the court will not consider it)

C. OC Therecord establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
Applicable Sentencing Guideline: (i more than one guideline applies, list the guideline producing the highest offense level)

Il COURT FINDING ON MANDATORY MINIMUM SENTENCE (Check all that apply)

A. © One or more counts of conviction carry a mandatory minimum term of imprisonment and the sentence imposed is at or
above the applicable mandatory minimum term.

B. OQ One or more counts of conviction carry a mandatory minimum term of imprisonment, but the sentence imposed is below
a mandatory minimum term because the court has determined that the mandatory minimum term does not apply based on:

OD sfindings of fact in this case: (Specify)

C1 ssubstantial assistance (18 U.S.C. § 3553(e))
C1 the statutory safety valve (18 U.S.C. § 3553(f))

C. W  Nocount of conviction carries a mandatory minimum sentence.

Ill. COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)

Total Offense Level: 25
Criminal History Category: 1
Guideline Range: (after application of §5G1.1 and §5G1.2) 5 to 71 months

Supervised Release Range: 1 to 3 years
Fine Range: $ 20,000.00 to $ 1,000,000.00

 

Wi Fine waived or below the guideline range because of inability to pay.
Case 1:16-cr-10320-GAO Document 667 Filed 09/13/19 Page 2 of 6

AO 245B (Rev, 02/18) Judgment in a Criminal Case Not for Public Disclosure
Attachment (Page 2) — Statement of Reasons

DEFENDANT: BRUCE REISMAN
CASE NUMBER:1:16-CR-10320-GAO
DISTRICT: Massachusetts

STATEMENT OF REASONS
IV. GUIDELINE SENTENCING DETERMINATION (Check ail that apply)

A. © The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
does not exceed 24 months.

B. © Thesentence is within the guideline range and the difference between the maximum and minimum of the guideline range
exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Section VIL if necessary)

 

C. © The court departs from the guideline range for one or more reasons provided in the Guidelines Manual.
(Also complete Section V.}

D. (The court imposed a sentence otherwise outside the sentencing guideline system (i.e., a variance). (Also complete Section V1)
V. DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (ff applicable)

A. The sentence imposed departs: (Check only one)
O above the guideline range
C1 below the guideline range

B. Motion for departure before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)

1. Plea Agreement
O binding plea agreement for departure accepted by the court
© plea agreement for departure, which the court finds to be reasonable
O plea agreement that states that the government will not oppose a defense departure motion,
2. Motion Not Addressed in a Plea Agreement
O government motion for departure
C1 defense motion for departure to which the government did not object
© = defense motion for departure to which the government objected
O joint motion by both parties
3. Other
C-: Other than a plea agreement or motion by the parties for departure
C. Reasons for departure: (Check all that apply)

5H1.11 Military Service 5K2.8 Extreme Conduct 5K2.21 Dismissed and Uncharged
Conduct

5K2.22 Sex Offender Characteristics

$K2.23 Discharged Terms of
Imprisonment

5K2.24 Unauthorized Insignia

$H1.11 Charitable Service/Good Works
5K1.1 Substantial Assistance

5K2.9 Criminal Purpose
5K2.10 Victim’s Conduct

O 4A1.3 Criminal History Inadequacy O 5K2.1 Death 5K2.12 Coercion and Duress

O 5SHI1.1 Age O 5K2.2 Physical Injury 5K2.13 Diminished Capacity

O 5H1.2 Education and Vocational Skills O 5K2.3 Extreme Psychological Injury 5K2.14 Public Welfare

| 5H1.3 Mental and Emotional Condition O 5K2.4 Abduction or Unlawful §K2.16 Voluntary Disclosure of
Restraint Offense

O 5H1.4_ Physical Condition O 5K2.5 Property Damage or Loss 5K2.17 High-Capacity, Semiautomatic

Weapon .

O S5SHI.S Employment Record O 5K2.6 Weapon 5K2.18 Violent Street Gang

O 5H1.6 Family Ties and Responsibilities O1 5K2.7 Disruption of Government 5K2.20 Aberrant Behavior
Function

Oo Oo

Oo oO

oO Oo

oO Oo

5K2.0 Aggravating/Mitigating 5K2.11 Lesser Harm

Circumstances

0 ooOolUOdlhmOodUlUOO hvOOlCUONDOO

5K3.1 Early Disposition Program
(EDP)
(1 Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in the Guidelines Manual: (see “List of
Departure Provisions” following the Index in the Guidelines Manual.) (Please specify) .

D. State the basis for the departure. (Use Section VII ifnecessary)
Case 1:16-cr-10320-GAO Document 667 Filed 09/13/19 Page 3 of 6:

AO 245B (Rey. 02/18) Judgment in a Criminal Case Not for Public Disclosure ,
Attachment (Page 3) — Statement of Reasons ,

DEFENDANT: BRUCE REISMAN
CASE NUMBER: 1:16-CR-10320-GAO
DISTRICT: Massachusetts

STATEMENT OF REASONS

VI. COURT DETERMINATION FOR A VARIANCE (ff applicable)
A. The sentence imposed is: (Check only one)
D above the guideline range
@ below the guideline range

B. Motion for a variance before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)

1, Plea Agreement

UO binding plea agreement for a variance accepted by the court

© plea agreement for a variance, which the court finds to be reasonable

C plea agreement that states that the government will not oppose a defense motion for a variance
2. Motion Not Addressed in a Plea Agreement

{As government motion for a variance

© — defense motion for a variance to which the government did not object

C defense motion for a variance to which the government objected

O joint motion by both parties
3. Other

Other than a plea agreement or motion by the parties for a variance

C. 18 U.S.C. § 3553(a) and other reason(s) for a variance (Check all that apply)
C) The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(1)
OO Mens Rea O Extreme Conduct O Dismissed/Uncharged Conduct.
O Role in the Offense O Victim Impact
O General Aggravating or Mitigating Factors (Specify)

 

O The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1)

0 Aberrant Behavior OsLack of Youthful Guidance

O Age O Mental and Emotional Condition

Ol Charitable Service/Good O Military Service
Works

O Community Ties O Non-Violent Offender

O Diminished Capacity 0 s~Physical Condition

C1 Drugor Alcohol Dependence 0  Pre-sentence Rehabilitation

0 Employment Record O -Remorse/Lack of Remorse

© Family Ties and O1 Other: (Specify)
Responsibilities

DO sIssues with Criminal History: (Specify)

 

To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense
(18 U.S.C. § 3553(a)(2)(A))

To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))

To protect the public from further crimes of the defendant (18 U.S.C, § 3553(a)(2)(C))

To provide the defendant with needed educational or vocational training (18 U.S.C. § 3553(a)(2)(D)

To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))

To provide the defendant with other correctional treatment in the most effective manner (18 U.S.C. § 3553(a)(2)(D))
To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6)) (Specify in section D)

To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))

Acceptance of Responsibility O Conduct Pre-trial/On Bond: Cooperation Without Government Motion for
Early Plea Agreement O Global Plea Agreement Departure

Time Served (not counted in sentence) 01 Waiver of Indictment O Waiver of Appeal

Policy Disagreement with the Guidelines (Kimbrough v. U.S., 552 U.S. 85 (2007): Specify)

 

Oo oooooDgssoOoOOs 8S

Other: (Specify)

 

D. State the basis for a variance. (Use Section VIII if necessary) -
The sentence was imposed for the reasons stated on the record in open court, a transcript of which statement is
attached hereto and incorporated herein.
Case 1:16-cr-10320-GAO Document 667 Filed 09/13/19 Page 4 of 6

AO 245B (Rev. 02/1 8) Judgment in a Criminal Case Not for Public Disclosure
Attachment (Page 4) — Statement of Reasons

DEFENDANT: BRUCE REISMAN
CASE NUMBER: 4:16-CR-10320-GAO
DISTRICT: Massachusetts

STATEMENT OF REASONS

VII. COURT DETERMINATIONS OF RESTITUTION

A. @ _ Restitution Not Applicable.
B. Total Amount of Restitution: $
C. Restitution not ordered: (Check only one)

1. © Foroffenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).

2. © For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663<A, restitution is not ordered because
determining complex issues of fact and relating them to the cause or amount of the victims’ losses would complicate
or prolong the sentencing process to a degree that the need to provide restitution to any victim would be outweighed
by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).

3. © For other offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing
guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §
3663(a)(1)(B)Gi).

4. © Foroffenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or.
3663A, restitution is not ordered because the victim(s)'(s) losses were not ascertainable (18 U.S.C. § 3664(d)(5))

5.  Foroffenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
3663A, restitution is not ordered because the victim(s) elected to not participate in any phase of determining the
restitution order (18 U.S.C. § 3664(g)(1)).

6. O Restitution is not ordered for other reasons. (Explain)

 

D. © Partial restitution is ordered for these reasons (18 U.S.C. § 3553(c)):

VIII. ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (ff applicable)

 

 

 

 

 

Defendant’s Soc. Sec. No.: XXX-XX-XXXX Date of Imposition of Judgment
09/12/2019
Defendant’s Date of Birth: 1959 / Zonqclf CE vverh
»MA - J
Defendant’s Residence Address? oo MA 02116 Signature of Judge
George A. O'Toole, Jr USDJ

 

 

Date Signed

 

 

Defendant’s Mailing Address: same as Above Name and Title of Judge /, 4, Ih G
Ys
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:16-cr-10320-GAO Document 667 Filed 09/13/19 Page 5 of 6

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,

Plaintiff, Criminal Action :
No. 16-CR-10320-GA0-10
Vv.
September 12, 2019
BRUCE REISMAN,

Defendant.

 

TRANSCRIPT OF STATEMENT OF REASONS
BY THE HONORABLE GEORGE A. O'TOOLE
UNITED STATES DISTRICT COURT
JOHN J. MOAKLEY U.S. COURTHOUSE
1 COURTHOUSE WAY

BOSTON, Massachusetts 02210

KATHLEEN I. SILVA, RPR, CRR
Official Court Reporter
John J. Moakley U.S. Courthouse
1 Courthouse Way, Room 7209
Boston, Massachusetts 02210
kathysilva@verizon.net

Mechanical Steno - Computer-Aided Transcript

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
(23
24

25

Case 1:16-cr-10320-GAO Document 667 Filed 09/13/19 Page 6 of 6

 

* * * * we * * * * *

THE COURT: substantially for the reasons argued by
the government I think a variance is appropriate from the
guideline recommendation.

I want the sentence also to recognize that for some
considerable period of time Mr. Reisman was engaged in the
distribution of methamphetamine, which is a socially and
personally destructive behavior that the law properly punishes.

I've given a great deal of consideration to the
appropriate sentence for Mr. Reisman. If I were inclined to
impose an incarcerated sentence, which I am not, I would think
the government's number was too low, but I don't think an
incarcerated sentence is called for in this case.

I do think there should be a punitive element. So
Mr. Keefe has actually articulated what I had in mind when I
took the bench, and that is a period of probation with some

period of home detention as the punitive aspect.

 

 

 
